Citation Nr: 1028558	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  08-36 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for 
rheumatic heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones



INTRODUCTION

The Veteran served on active duty from August 1946 to January 
1947.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In May 
2010, the Veteran testified before the undersigned Veterans Law 
Judge, seated at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.



REMAND

The Veteran seeks an increased rating for his rheumatic heart 
disease, currently rated as 30 percent disabling.  This 
disability is rated in part on METs (metabolic equivalent) level 
testing to determine a claimant's maximum level of exertion.  
See 38 C.F.R. § 4.104.  He was last examined by VA in July 2009, 
at which time it was noted he exhibited 3 METs on his most recent 
August 2008 stress test.  Generally, such a finding would warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.104, Diagnostic Code 
7011.  The examiner, however, also noted the Veteran's stress 
test was limited by dizziness, possibly a result of his 
nonservice-connected vestibular disease.  Based on these 
examination results, the RO continued the Veteran's 30 percent 
evaluation, finding that the Veteran's low METs level was the 
result of nonservice-connected disability.  

On reviewing the medical evidence of record, the Board is unable 
to determine the Veteran's current level of impairment secondary 
to his service-connected rheumatic heart disease.  The Board also 
observes that regarding the cause of the Veteran's low METs 
level, VA is prohibited from substituting its own unsubstantiated 
medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 
(1991).  As currently constituted, the medical record does not 
establish, as the RO concluded, that the Veteran's current low 
METs level is solely or primarily the result of nonservice-
connected disabilities.  The duty to assist includes obtaining 
medical records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to the 
RO is required in order to fulfill its statutory duty to assist 
the appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Thus, in the 
present case, remand is required to determine, if possible, the 
Veteran's METs level and other impairment resulting from his 
service-connected rheumatic heart disease.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Schedule the Veteran for a VA 
cardiovascular examination for the purpose of 
ascertaining the current severity of his 
service-connected rheumatic heart disease.  
The claims folder should be made available to 
the examiner for review in connection with 
the examination.  All indicated special tests 
and studies should be accomplished, including 
(if deemed medically appropriate) a 
laboratory determination of METs by exercise 
testing, an electrocardiogram, 
echocardiogram, and/or X-ray study.  

With regard to METs testing, the examiner 
should document the level of METs at which 
dyspnea, fatigue, angina, dizziness, or 
syncope develops.  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the level 
of activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or 
syncope may be used.  The examiner must also 
discuss, if applicable, whether the Veteran's 
METs level is further impaired by a 
nonservice-connected disability or 
disabilities, and if possible, the degree to 
which such disability results in his current 
METs level.  The examiner is requested to 
provide an estimated METs level due to the 
Veteran's rheumatic fever alone.  The medical 
basis for any opinion expressed should be 
noted for the record.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claim in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.  

The Board offers no current opinion regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

